DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,533,674 in view of EP 0992687, (“Kress”).  
U.S. Patent No. 10,533,674 teaches a water supply system, comprising: a housing (Claim 1, Line 3) comprising a housing opening (Claim 1, Line 3); a flow channel (Claim 1, Line 1), the flow channel having a sealing seat (Claim 1, Line 8); a non-return valve integrated into the flow channel (Claim 1, Line 1), the non-return valve comprising: a holder (Claim 1, Line 9); a sealing body movably mounted to the holder within the flow channel and configured to block the flow channel in a first position forming a closure position and configured to release the channel in a second position forming an opened position (Claim 1, Lines 5 – 8), wherein the sealing body comprises a carrier body with a peripheral groove (Claim 7, Line 2); a closure body (Claim 1, Line 9), which is configured as a closure plug fixedly connected to the holder (Claim 1, Lines 13 – 14), with which the holder is releasably fastened in the housing (Claim 1, Lines 9 – 10), wherein the housing opening is provided with a peripheral, outwardly projecting collar which surrounds the closure plug at the peripheral side outside the housing (Claim 1, Lines 18 – 19); an O-ring seal between the housing opening and the closure plug (Claim 3, Line 1); an O-ring seal seated in the peripheral groove of the carrier and sealing between the carrier and the sealing seat (Claim 7, Line 2), wherein an overflow channel is provided in the closure plug on an outer periphery thereof (Claim 1, Line 21), the overflow channel being in a released state in an intermediate position of the closure plug, in which the closure body is still mechanically fastened in the housing opening, but the seal of the closure body is no longer effective in sealing between the housing opening and the closure plug, whereby fluid may freely pass out of the flow channel through the overflow channel (Claim 1, Lines 21 – 25); wherein the carrier body extends beyond the peripheral groove of the carrier, beyond the O-ring seal seated in the peripheral groove of the carrier and beyond the sealing seat of the flow channel in a direction away from the closure body and forms a guide configured to guide the carrier body relative to flow channel in a region of the flow channel on a side of the sealing seat directed away from the closure body (Claim 8, Lines 1 – 5). However, U.S. Patent No. 10,533,674, Claims 1 – 12, fail to explicitly teach comprising an inlet connection, an outlet connection and, the inlet connection and the outlet connection being located on one side of the housing, and at least a portion of the flow channel being located between the inlet connection and the outlet connection. 
Kress teaches a water supply system comprising a housing (Broadly shown as the pump exterior in at least Figure 1 and as shown with local detail in Figure 4; The housing is generally indicated as 41 and is shown with the valve 49 installed therein) comprising an inlet connection (20), an outlet connection (33, 34), the inlet connection and the outlet connection being located on one side of the housing (As shown in at least Figure 2; The inlet and outlet connections are located on the upper portion, or side, of the housing as compared to the lower portion, or side, of the housing which forms the base or the feet 3 and the drain 13; Examiner notes that the term “one side” has been provided with its broadest reasonable interpretation such that the upper portion and lower portion of the housing are each interpreted as forming a side of the housing), and at least a portion of the flow channel being located between the inlet connection and the outlet connection (Each of the portions of the flow channel comprising elements 30 and 42 are shown as being located between the inlet connection 20 and the outlet connections 33, 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant invention to have modified U.S. Patent No. 10,533,674 with the cited features of Kress as the cited features are those which are well known in the art to allow for operation of a non-return valve for a pump. It is well known in the art that a pump routinely comprises an inlet and an outlet with a portion of a flow channel located therebetween and that such features of Kress would perform in a well-known manner 

Status of the Claims
Claims 1, 3, 9, 12, 13, 15, 17, and 21 have been amended
Claims 2, 4, 6, 7, 10, and 11 have been canceled
Claims 23 – 24 have been newly introduced

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means in claim 13.
The claim 13 limitation “means for applying a spring force,” and claims 17 and 23 limitation “fixing means,” have been interpreted under 35 U.S.C. 112(f) because it uses/they use a generic placeholder “means for” coupled with functional language “applying” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 13, 17, and 20 objected to because of the following informalities:  
Claim 1 recites the limitation “the carrier,” this limitation should be recited as “the carrier body” as previously introduced in the claim
Claim 1 recites the limitation “relative to flow channel” in the second to last line of the claim, this limitation should be recited as “relative to the flow channel”
Claim 13 recites the limitation “in the closure direction,” this limitation should be recited as “in the closure 
Claim 17 recites the limitation “being mounted to holder,” this limitation should be recited as “being mounted to the
Claim 20 recites the limitation “the drain opening,” this limitation should be recited as “a drain opening” as the “a drain opening” was previously recited in claim 19 wherein claim 20 is dependent from claim 17
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 9, and 12 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0992687, (“Kress”), in view of US 2010/0282331, (“Newman”).
Regarding Claim 1: Kress discloses a water supply system ([0001], “The invention relates to a liquid pump arrangement, in particular for use in the home and / or garden, according to the preamble of claim 1.”), comprising: a housing (Broadly shown as the pump exterior in at least Figure 1 and as shown with local detail in Figure 4; The housing is generally indicated as 41 and is shown with the valve 49 installed therein) comprising an inlet connection (20), an outlet connection (33, 34) and a housing opening (41), the inlet connection and the outlet connection being located on one side of the housing (As shown in at least Figure 2; The inlet and outlet connections are located on the upper portion, or side, of the housing as compared to the lower portion, or ; a flow channel (30, 42) (As shown in at least Figures 2, 4, and 5), at least a portion of the flow channel being located between the inlet connection and the outlet connection (Each of the portions of the flow channel comprising elements 30 and 42 are shown as being located between the inlet connection 20 and the outlet connections 33, 34), the flow channel having a sealing seat (As shown in at least Figures 4 and 5; Sealing seat 50 is located within the flow channel 42); a non-return valve (26, 49) (Figures 4 and 5) integrated into the flow channel (The non-return valve is shown integrated into the flow channel as shown in at least Figures 2, 4, and 5), the non-return valve comprising: a holder (61, 63); a sealing body (56, 57, 59) movably mounted to the holder within the flow channel and configured to block the flow channel in a first position forming a closure position and configured to release the channel in a second position forming an opened position (The non-return valve is shown in the first position forming a closure position in Figures 4 and 5, the second position forming the opened position is not shown; however, this second position is achieved when the valve seat 54 and the conical tip 59 are no longer in contact and the valve is in the nominally open position), wherein the sealing body comprises a carrier body (57, 59) with a peripheral groove (As shown in at least Figures 4 and 5, the elastic round cord seal is shown installed in a groove formed in the carrier body 57), a closure body (44), which is configured as a closure plug fixedly connected to the holder (As shown in Figures 4 and 5), with which the holder is releasably fastened in the housing ([0022], “a further housing opening 41 with an internally threaded portion for receiving a screw cap 44;” [0027], “The valve insert 49 can be removed as a possibly complete assembly after unscrewing the cover 44, with the switch cover 44 and the guided and carried by this valve body normally remain contiguous and the valve seat member may optionally remain in the housing 40.”), wherein the housing opening is provided with a peripheral, outwardly projecting collar which surrounds the closure plug at the peripheral side outside the housing (As shown in at least Figures 4, 5, and A; The housing forms a collar, at the O-ring closure plug interface, which surrounds the closure plug, this collar is shown as projecting radially outward from the closure plug and the central passage of the flow path); an O-ring seal between the housing opening and the closure plug (An O-ring as shown in at least Figures 4 and 5); an O-ring seal seated in the peripheral groove of the carrier and sealing between the carrier and the sealing seat (As shown in at least Figures 4 and 5, the elastic round cord seal is shown installed in a groove formed in the carrier body 57) ; wherein the carrier body (57, 59) extends beyond the peripheral groove of the carrier, beyond the O-ring seal seated in the peripheral groove of the carrier and beyond the sealing seat of the flow channel in a direction away from the closure body (As shown in at least Figures 4 and 5; The portion of the carrier body, 59, is shown extending beyond the peripheral groove of the carrier which constrains the O-ring 58 and extending beyond the sealing seat, 54, of the flow channel in the downwards direction, as interpreted from the perspective of the closure body) and forms a guide configured to guide the carrier body relative to flow channel in a region of the flow channel on a side of the sealing seat directed away from the closure body (As the portion of the carrier body, 59, is wherein an overflow channel is provided in the closure plug on an outer periphery thereof, the overflow channel being in a released state in an intermediate position of the closure plug, in which the closure body is still mechanically fastened in the housing opening, but the seal of the closure body is no longer effective in sealing between the housing opening and the closure plug, whereby fluid may freely pass out of the flow channel through the overflow channel.


    PNG
    media_image1.png
    733
    743
    media_image1.png
    Greyscale

Figure A: Collar Projection of Kress

Newman teaches a closure plug for use in a fluid system (22) ([Abstract]) wherein the closure plug is provided with wherein an overflow channel  (18) (Figures 1 - 5, and 13) is provided in the closure plug on an outer periphery thereof, the overflow channel being in a released state in an intermediate position of the closure plug, in which the closure body is still mechanically fastened in the housing opening, but the seal of the closure body is no longer effective in sealing between the housing opening and the closure plug, whereby fluid may freely pass out of the flow channel through the overflow channel (As shown in Figures 8 and 13; [0043], “Turning to FIG.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the closure plug threads of Kress to include the overflow channel of Newman as the overflow channel will increase operator safety as it will create a pressure relief channel which will act to prevent the closure plug from becoming a missile in the case that there is pressurized fluid present during the removal of the closure plug (Newman, [0043]).
Regarding Claim 3: Kress in view of Newman teaches a water supply system according to claim 1, Kress further discloses wherein the non-return valve further comprises a thread connection ([0022], “a further housing opening 41 with an internally threaded portion for receiving a screw cap 44 is provided on the housing which is open at the top”) or a bayonet connection between the closure body and the housing opening at the collar (The threaded connection is provided at the collar as shown in at least Figures 4 and 5 and as discussed in at least [0022]) and a state of the connection between the closure body and the housing opening defines the intermediate position of the closure plug (Once combined with Newman, the intermediate position 
Regarding Claim 5: Kress in view of Newman teaches a water supply system according to claim 1, Kress further discloses wherein the closure body comprises a handle (62) or a tool receiver accessible from outside of the valve housing (As shown in Figures 1 and 5; [0025], “The arranged with an external thread and a disposed within the front-side concave recess handle web 62 screw cap”).  
Regarding Claim 8: Kress in view of Newman teaches a water supply system according to claim 2, Kress further discloses wherein the housing opening (41) is arranged aligned to a channel section (50) receiving the sealing body (As shown in at least Figures 4 and 5; The sealing body is shown received in a flow channel 42, the housing opening 41 receiving the closure plug 44 is shown aligned with the channel section and the sealing body; A centerline is shown passing through the aforesaid elements in at least Figures 4 and 5).  
Regarding Claim 9: Kress in view of Newman teaches a water supply system according to claim 8, Kress further discloses wherein the channel section receiving the sealing body has a circular cross section (As shown in at least Figures 1, 4, and 5) and is configured with the sealing seat, which comprises a shoulder (54) forming an abutment for the sealing body or a radial surface of the shoulder forms the sealing surface or both the shoulder forms an abutment for the sealing body and a radial surface of the shoulder forms the sealing surface ([0023], “The valve seat member 50 is in the installed state on an inwardly directed abutment shoulder of the housing wall above the transverse opening 45 and is secured by the pins 52 against 
Regarding Claim 12: Kress in view of Newman teaches a water supply system according to claim 1, Kress further discloses wherein the holder comprises at least one guide rod (The downwardly extending potion of the holder, 63, is interpreted as forming at least one guide rod as it forms a guide element over which the movable portion, 57, of the guide body is arranged) and a guide rod receiver (The guide rod receiver is interpreted as the hollow interior portion of the holder formed between the threaded mating surface interfacing with the opening 41 and the downwardly projecting guide rod portion 63, this receiver section is shown in at least Figures 4 and 5 as also housing the spring 60) and the sealing body is seated at the end of the at least one guide rod, which end is axially movably arranged in the guide rod receiver of the holder (As shown in Figure B; The sealing body is located at the end of a guide rod which is axially movable against the spring force from spring 60 and is nested into the guide rod receiver portion of the closure plug).  


    PNG
    media_image2.png
    1008
    1179
    media_image2.png
    Greyscale

Figure B: Location of guide rod and guide rod receiver

Regarding Claim 13: Kress in view of Newman teaches a water supply system according to claim 12, Kress further discloses wherein the non-return valve further comprises a means for applying a spring force (60) wherein the sealing body is impinged by the spring force in the closure direction 
Regarding Claim 14: Kress in view of Newman teaches a water supply system according to claim 13, Kress further discloses wherein the means for applying a spring force comprises at least one compression spring ([0026], “the compression spring 60 presses the valve body sealingly on the valve seat”) surrounding the guide rod and arranged between the sealing body and the guide rod receiver (As shown in Figure B, the compression spring 60 is shown located between the sealing body and the guide rod receiver).  
Regarding Claim 15: Kress in view of Newman teaches a non-return valve according to claim 1; Kress further discloses wherein the flow channel is directed obliquely or transversely to a common longitudinal axis of the closure body and the sealing body (As shown in Figure C; The exit of the valve is shown as being aligned with the common longitudinal axis of the closure body and the sealing body, the flow channel is shown as diverting transversely from the common axis away from the non-return valve; Examiner notes that the arrangement as shown in Figure C is analogous to the arrangement as shown in Figure 2 of the instant application).  


    PNG
    media_image3.png
    1010
    1528
    media_image3.png
    Greyscale

Figure C: Flow channel and non-return valve

Regarding Claim 17: Kress discloses a water supply system ([0018], “preferably can be used as a pump of a domestic waterworks”) comprising: a single-stage or multi-stage electromotorically driven centrifugal pump (As shown in at least Figures 1 and 2; [0018], " In the housing an electromotive operated, by means of a fan 4 air-cooled liquid pump 5 is integrated, the pump impeller 6 rotates about the parallel to the level, normally horizontally oriented pump axis 7 within a pump chamber 8.”); an inlet connection (20) conductively connected to a suction side of the pump; an outlet connection (33, 34) conductively connected to a delivery side of the pump; and  a non-return valve (26, 49) integrated in a flow channel (30, 42) (As shown in at least Figures 2, 4, and 5) between the outlet connection and the delivery side of the pump, the flow channel having a water supply system housing opening (41) with a peripheral collar (As shown in at least Figures 4 and 5; The housing forms a collar, at the O-ring closure plug interface, which surrounds the closure plug, this collar is shown as projecting radially outward from the closure plug and the central passage of the flow path) and having a sealing seat (The sealing seat of the peripheral collar is interpreted as the mating surface to which the O-ring of the holder of the non-return valve interfaces as shown in at least Figures 4 and 5), the non-return valve comprising: a sealing body (56, 57, 59) movably mounted within the channel (30, 42) (The non-return valve is shown integrated into the flow channel as shown in at least Figures 2, 4, and 5) and configured to block the channel in a first position forming a closure position and configured to release the channel in a second position forming an opened position (The non-return valve is shown in the first position forming a closure position in Figures 4 and 5, the second position forming the opened position is not shown; however, this second position is achieved when the valve seat 54 and the conical tip 59 are no longer in contact and the valve is in the nominally open position); a holder (61, 63), wherein the sealing body is movably arranged on the holder ([0026], “so that the compression spring 60 presses the valve body sealingly on the valve seat”; The sealing body is movable in the axial direction as shown in Figures 2, 4, and 5 such that it compressed the spring 60 when in the open position and is pressed towards the valve seat in the closed position), at least a portion of the holder being located adjacent to an opening of the outlet connection (As shown in at least Figures 2 and 4; The holder (61, 63) is located adjacent to, or next to, an opening (~43 in Figure 4) which is interpreted as forming the fluid opening of the outlet connection); and 15a closure body configured as a closure plug fixed to a first axial end of the holder, the closure plug comprising fixing means cooperating with the water supply system housing opening for releasably fixing the non-return valve at the peripheral collar, the closure plug comprising a seal engaging the peripheral collar and an overflow channel cooperating with the seal and the peripheral collar, wherein the closure plug has a fully disengaged position 2in which the fixing means is disengaged from the peripheral collar and the seal is disengaged from the peripheral collar and a sealed position in which the fixing means is engaged with the peripheral collar and the seal seals the flow channel and an intermediate position with the fixing means engaged with the peripheral collar and with the closure plug mechanically fastened to the peripheral collar and the overflow channel forming a fluid passage from the 25flow channel to outside of the housing, wherein the sealing body is moveably mounted to holder at a second axial end of the 6holder and the sealing body comprises: a carrier body with a peripheral groove and a sealing ring mounted in the peripheral groove, the sealing ring being mounted and configured to engage the sealing 30seat in the closed position; and a guide comprising guide surfaces extending axially away from the holder and configured to extend beyond the sealing seat and beyond the peripheral groove and the sealing ring mounted in the peripheral groove, the guide surfaces being configured to guide the sealing body relative to the flow channel.  15a closure body configured as a closure plug fixed to a first axial end of the holder, the closure plug comprising fixing means cooperating with the water supply system housing opening for releasably fixing the non-return valve at the peripheral collar, the closure plug comprising a seal engaging the peripheral collar and an overflow channel cooperating with the seal and the peripheral collar, wherein the closure plug has a fully disengaged position 2in which the fixing means is disengaged from the peripheral collar and the seal is disengaged from the peripheral collar and a sealed position in which the fixing means is engaged with the peripheral collar and the seal seals the flow channel and an intermediate position with the fixing means engaged with the peripheral collar and with the closure plug mechanically fastened to the peripheral collar and the overflow channel forming a fluid passage from the 25flow channel to outside of the housing, wherein the sealing body is moveably mounted to holder at a second axial end of the 6holder and the sealing body comprises: a carrier body with a peripheral groove and a sealing ring mounted in the peripheral groove, the sealing ring being mounted and configured to engage the sealing 30seat in the closed position; and a guide comprising guide surfaces extending axially away from the holder and configured to extend beyond the sealing seat and beyond the peripheral groove and the sealing ring mounted in the peripheral groove, the guide surfaces being configured to guide the sealing body relative to the flow channel.  a closure body (44) configured as a closure plug (As fixed to a first axial end of the holder (The first axial end is interpreted as the end of the holder, 61, 63, to which the closure body is arranged), the closure plug comprising fixing means cooperating with the water supply system housing opening for releasably fixing the non-return valve at the peripheral collar ([0022], “a further housing opening 41 with an internally threaded portion for receiving a screw cap 44;” [0027], “The valve insert 49 can be removed as a possibly complete assembly after unscrewing the cover 44, with the switch cover 44 and the guided and carried by this valve body normally remain contiguous and the valve seat member may optionally remain in the housing 40.”), the closure plug comprising a seal engaging the peripheral collar (An O-ring as shown in at least Figures 4 and 5), wherein the closure plug has a fully disengaged position (The un-screwed or unattached positon) in which the fixing means is disengaged from the peripheral collar and the seal is disengaged from the peripheral collar and a sealed position in which the fixing means is engaged with the peripheral collar and the seal seals the flow channel (The closed or fully engaged position such as that shown in Figures 4 and 5) and an intermediate position (The intermediate position is interpreted as any position in which the closure plug is axially between the open and closed positions) with the fixing means engaged with the peripheral collar and with the closure plug mechanically fastened to the peripheral collar, wherein the sealing body is moveably mounted to holder at a second axial end of the holder (As shown in at least Figures 4 and 5; The sealing body is shown arranged around the holder portion 63 such that it is movable in the axial direction and arranged at a second axial end, interpreted as being the opposite axial end from the first axial end at the closure body 44) and the sealing body comprises: a carrier body (57, 59) with a peripheral groove and a sealing ring mounted in the peripheral groove (As shown in at least Figures 4 and 5, the elastic round cord seal is shown installed in a groove formed in the carrier body 57), the sealing ring being mounted and configured to engage the sealing seat in the closed position (As shown in Figures 4 and 5); and a guide (The guide is interpreted as being formed of the axially extending, conical portion, of the carrier body, [0025] and [0026], as shown in at least Figures 4 and 5) comprising guide surfaces extending axially away from the holder and configured to extend beyond the sealing seat and beyond the peripheral groove and the sealing ring mounted in the peripheral groove, the guide surfaces being configured to guide the sealing body relative to the flow channel (As shown in at least Figures 4 and 5; The conical surface of the carrier body forms a plurality of guide surfaces which interact with the sealing seat to guide the carrier body towards proper alignment with the sealing seat; The conical surface is interpreted as forming a plurality of surfaces as movement in the lateral direction from axial travel will result in one tangential surface of the carrier body contacting the sealing seat while the laterally opposed surface would potentially not be in contact such that the conical surface would self-center the carrier body in the axial direction. Examiner notes that the arrangement of Kress does not incorporate the same guide surface with four laterally opposed guide surface limbs as shown in at least Figure 3 of the instant invention); however, Kress fails to explicitly disclose or teach  an overflow channel cooperating with the seal and the peripheral collar and the overflow channel forming a fluid passage from the flow channel to outside of the housing 
Newman teaches a closure plug for use in a fluid system (22) ([Abstract]) wherein the closure plug is provided with an overflow channel (18) (Figures 1 - 5, and 13) cooperating with the seal and the peripheral collar and the overflow channel forming a fluid passage from the flow channel to outside of the housing (As shown in Figures 8 and 13; [0043], “Turning to FIG. 13 for illustration, when burst disk plug 12 is fully tightened into a threaded port, the radially extending face of burst disk retainer 16 in some embodiments bears against a surface in the mounting port and prevents fluid from escaping around burst disk retainer 16. If burst disk plug 12 is unscrewed from the mounting port in which it is mounted while there is pressurized fluid in an associated pressurizable chamber 44, the fluid will flow around burst disk retainer 16 and vent through bleed channels 18 and 25 before burst disk plug 12 can be unscrewed so far that it comes out of the associated threaded port and becomes a missile.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the closure plug threads of Kress to include the overflow channel of Newman as the overflow channel will increase operator safety as it will create a pressure relief channel which will act to prevent the closure plug from becoming a missile in the case that there is pressurized fluid present during the removal of the closure plug (Newman, [0043]).
Once combined with Kress, Newman further teaches the overflow channel forming a fluid passage from the flow channel to outside of the housing when the closure plug is in the intermediate position.
Regarding Claim 18: Kress in view of Newman teaches a water supply system according to claim 17; Kress further discloses wherein the housing opening for the closure body is arranged on an upper side of a housing of the water supply system (2) and the outlet connection is arranged at a side transversely thereto (As shown in at least Figures 2 and C; The non-return valve is shown installed in the opening 41 which is located at the top portion of the housing, the outlet 34 is shown located transversely to the housing opening 41), at least a portion of the flow channel being located adjacent to the pump (As shown in at least Figures B and 2).   
Regarding Claim 19: Kress in view of Newman teaches a water supply system according to claim 18; Kress further discloses wherein the outlet connection (33) is arranged above the inlet connection (20) and above a drain opening (12, 13) on one side of the housing (As shown in Figure 2; The outlet 33 is illustrated pointing towards the bottom of the water pump system, however, as discussed within the specification, the outlet is capable of rotating around the outlet like 32 such that it may be oriented pointing 180° opposite of the illustrated embodiment, in which case it will be arranged above the inlet connection; [0036], “the exit area swivel joint 31 has a sleeve with a lateral or radial terminal 33 which is rotatably mounted around the pressure line axis 32 and infinitely unlimited and is sealed with round cord seals 85; Examiner additionally notes that as no frame of reference is imposed on such limitations, the inlet 20 on the left may be considered down while the outlet 34 may be considered to be up; In the orientation as shown in Figure 2 and with the outlet 34 rotated the outlet 34 is interpreted as being on one side, the top, of the housing), which drain opening is closed by a releasable closure 
Regarding Claim 20: Kress in view of Newman teaches a water supply system according to claim 17; Kress further discloses wherein the pump is arranged with a horizontal rotation axis (7) and comprises a suction chamber (8), into which the inlet connection as well as the drain opening run out ([0019], “parallel to each other and perpendicular to the pump axis 7, a leading into the chamber 8, round in cross-section pump inlet 10 and a leading out of the chamber 8, round in cross-section pump outlet 11 are arranged. In the bottom region of the chamber housing or in a foot rest connected to the pump chamber (FIG. 1), a horizontal neck 12 parallel to the pump axis 7 is provided with an internal thread for receiving a screw-in drain valve 13”), at least a portion of the pump being arranged opposite the inlet connection (As shown in at least Figure 2; A portion of the pump is shown on the opposite side of the plane through the centerline of the filter 18, which is transverse to the section of the figure, such that the inlet and the pump are interpreted as being arranged opposite to one another).   
Regarding Claim 21: Kress in view of Newman teaches a water supply system according to claim 17; Kress further discloses wherein the closure body closes the housing opening (41), via which fluid can be supplied for priming of the pump (As shown in Figure 2; The housing opening 41 is shown located above the impeller and therefore may be used for the purpose of suppling fluid to prime the water supply system), the portion of the holder being located opposite the outlet connection 
Regarding Claim 16 and 22: Kress in view of Newman teaches a water supply system according to claims 1 and 17; however, Kress fails to explicitly disclose wherein the holder comprises three rods, each of the three rods being located at a spaced location from each other.  Kress discloses wherein the holder comprises four rods, each of the three rods being located at a spaced location from each other ([0025], “an axially extending guide member 63 of cruciform cross-section which is inserted substantially free of play in the cylindrical interior of the valve body and the axially sliding guide of the valve body is used;” Kress teaches a well-known cruciform cross-section of the holder, such a shape, as shown in at least Figures 4 and 5, is interpreted as being formed by four rod elements being spaced apart at 90° from one another and extending axially along the length of the guide member (holder); The term “rod” has been provided with its broadest reasonable interpretation such that each of the axially extending elements of the guide member (holder) of Kress reads over the recited limitation; Examiner further notes that the instant application contains additional unclaimed structural details of the holder which would read over the aforesaid BRI if properly entered into the claim, such structure includes the manner of the guide rods 30 extending form the closure plug 15 and together forming the receiver 27 to which the carrier body 22 is secured through the use of the detent lugs 28). However, although Kress fails to explicitly teach three rods, it would have been obvious to one of ordinary skill in the art to have modified the number of rods comprising the form of the guide member (holder) such that only three rods were used (forming a trilobe). The formation of such a shape will limit the surface area interaction between the holder and the carrier such that the carrier will be able to more freely move along the holder. The change from a cruciform to a trilobe 
Regarding Claim 23: A water supply system comprising ([0001], “The invention relates to a liquid pump arrangement, in particular for use in the home and / or garden, according to the preamble of claim 1.”): a pump (1) ([0018]) with a housing (2, generally) ([0018]) comprising: an inlet connection (20) conductively connected to a suction side of the pump ([0019]); an outlet connection (33, 34); and a flow channel (30, 42) connecting a delivery side of the pump to the outlet connection (As shown in at least Figure 2; The flow channel connects the delivery side of the pump to the outlets), the flow channel having a smaller dimension portion (The smaller dimension portion is interpreted as the potion of the flow channel (i.e. the cross section of the flow channel) at the sealing seat 50 as shown in at least Figures 4 and 5) and the flow channel transitioning at a sealing seat (50) to a widened portion (The widened portion of the flow channel is interpreted as portion of the flow channel (i.e. the cross section of the flow channel) just downstream of the sealing seat 50 as shown in at least Figures 4 and 5), the widened portion extending from the sealing seat to a circumferential collar at an opening (41) of the flow channel to an exterior of the housing (As shown in at least Figures 4 and 5; The flow channel remains at or larger than the diametrical size of the winded portion as it moves axially upward to the opening); and a non-return valve (26, 49) disposed in the flow channel, the non return valve comprising: a holder (61,  having a first axial end (The first axial end is interpreted as the end of the holder, 61, 63, to which the closure body is arranged) and a second axial end (Interpreted as being the opposite axial end from the first axial end at the closure body 44); a closure plug (44) fixed to the first axial end of the holder, the closure plug comprising fixing means cooperating with the circumferential collar for releasably fixing the non-return valve to the housing in the flow channel ([0022], “a further housing opening 41 with an internally threaded portion for receiving a screw cap 44;” [0027], “The valve insert 49 can be removed as a possibly complete assembly after unscrewing the cover 44, with the switch cover 44 and the guided and carried by this valve body normally remain contiguous and the valve seat member may optionally remain in the housing 40.”), the closure plug comprising a ring seal engaging the circumferential collar for sealing the flow channel relative to an outside of the housing at the circumferential collar (An O-ring as shown in at least Figures 4 and 5; The elastic round cord seal is shown installed in a groove formed in the carrier body 57), wherein the closure plug has a fully disengaged position in which the fixing means is disengaged from the circumferential collar and the seal is disengaged from the circumferential collar (The un-screwed or unattached position) and a sealed position in which the fixing means is engaged with the circumferential collar and the ring seal seals the flow channel relative to the outside of the housing at the circumferential collar (The closed or fully engaged position such as that shown in Figures 4 and 5) and an intermediate position with the fixing means engaged with the circumferential collar and mechanically fastening the closure plug to the circumferential collar (The intermediate position is interpreted as any position in which the closure plug is axially ; and a sealing body (56, 57, 59) moveably mounted to the holder at the second axial end of the holder (As shown in at least Figures 4 and 5; The sealing body is shown arranged around the holder portion 63 such that it is movable in the axial direction and arranged at a second axial end, interpreted as being the opposite axial end from the first axial end at the closure body 44) and configured to move, inside the flow channel, between a first position, which forms a valve closed position and shuts off the flow channel connection from the delivery side of the pump to the outlet connection and a second position, which forms a valve open position, releasing flow through the flow channel from the delivery side of the pump to the outlet connection (The non-return valve is shown in the closed position in at least Figures 4 and 5; The open position is known in the art and further discussed in at least [0013]), wherein the sealing body comprises a carrier body (57, 59) with a circumferential groove and a sealing ring mounted in the circumferential groove, the sealing ring being mounted and configured to engage the sealing seat in the closed position (As shown in at least Figures 4 and 5, the elastic round cord seal is shown installed in a groove formed in the carrier body 57) and with a guide (The guide is interpreted as being formed of the axially extending, conical portion, of the carrier body, [0025] and [0026], as shown in at least Figures 4 and 5) comprising guide surfaces extending in a direction axially away from the holder and configured to extend beyond the sealing seat and beyond the sealing ring mounted in the circumferential groove of the carrier body to guide the sealing body relative to the smaller dimension portion of the flow channel (As shown in at least Figures 4 and 5; The conical surface of the carrier body forms a plurality of guide surfaces which interact with , wherein the guide surfaces are maintained in the smaller dimension portion of the flow channel (The guide surfaces are shown and described as acting within the smaller dimension portion of the flow channel), with the sealing ring engaging the sealing seat in the closed position, with the closure plug in the intermediate position and with closure plug in the sealed position (The sealing ring, O-ring, seals the opening when in the closed position; As the sealing ring and sealing body are spring biased into the closed position, they will maintain this closed position, at least initially, when the closure plug is started to be removed such that it is moved in the first axial direction); however, Kress fails to explicitly disclose or teach an overflow channel cooperating with the ring seal and the circumferential collar and the overflow channel forming a fluid passage, past the circumferential collar and the ring seal, from within the flow channel to outside of the housing.
Newman teaches a closure plug for use in a fluid system (22) ([Abstract]) wherein the closure plug is provided with an overflow channel (18) (Figures 1 - 5, and 13) cooperating with the seal and the peripheral collar and the overflow channel forming a fluid passage from the flow channel to outside of the housing (As shown 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the closure plug threads of Kress to include the overflow channel of Newman as the overflow channel will increase operator safety as it will create a pressure relief channel which will act to prevent the closure plug from becoming a missile in the case that there is pressurized fluid present during the removal of the closure plug (Newman, [0043]).
Once combined with Kress, Newman further teaches the overflow channel forming a fluid passage from the flow channel to outside of the housing when the closure plug is in the intermediate position.
Regarding Claim 24: Kress in view of Newman teaches a water supply system according to claim 23, Kress further discloses, wherein: the outlet connection is arranged at a side extending transversely to the flow channel (As shown in at least Figures 2 and C; The non-return valve is shown installed in the opening 41 which is located at the top portion of the housing, the outlet 34 is shown located transversely to the housing opening 41); and the holder comprises one or more guide rods (The connecting the closure plug to the sealing body and defining fluid passages for fluid flow from the flow channel to the transversely extending outlet connection (The guide rods cruciform shape defines at least four flow passages, interpreted as the flow passage regions between the cruciform projections, these passages are shown extending towards the outlet connection in at least Figures 4 and 5).  
Regarding Claim 25: Kress in view of Newman teaches a water supply system according to claim 24 Kress further discloses wherein one or more guide rods provide guide surfaces (The diametric outside surfaces of the guide rod cruciform projections) configured to guide the non-return valve relative to the widened portion of the flow channel (([0025], “an axially extending guide member 63 of cruciform cross-section which is inserted substantially free of play in the cylindrical interior of the valve body and the axially sliding guide of the valve body is used”).

Response to Arguments
Applicant's arguments filed 2022.02.08 have been fully considered but they are not persuasive.
Applicant argues that the nonstatutory double patenting rejection should not be held as the patent in question (US 10533674) claims a non-return valve with additional structure, namely a “receiver [which] comprises a receiver opening with libs extending 
With regards to Applicant’s arguments directed towards the U.S.C. 102(a)(1) rejection in view of Kress, this rejection has been withdrawn in view of the instant claim amendments and said arguments are rendered moot in view of the rejection over Kress in view of Newman and subsequent mapping of the amended claim limitations presented herein. 
Applicant argues on page 19 of their Remarks that the Newman reference is non-analogous. In response to applicant's argument that Newman is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Newman seeks to provide a pressure relief through the closure plug in the same manner as the instant application to prevent the closure plug from becoming a projectile.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746